Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 17 October 2020 for application number 17/022,055. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  9/16/20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (WO 2013/155398) in view of Lin et al. (NPL titled “CE3-2.1.1 and CE3-2.1.2: Removing 2x2, 2x4, and 4x2 chroma CBs”).

Regarding claim 1, Liu discloses a method for controlling block intra prediction for a decoder, comprising: 
obtaining a coded video bitstream (par. 20); 
decoding, prediction information of a current coding unit (CU) in a segment of a current picture from the coded video bitstream (pars. 43-47); 
determining, according to the prediction information, a prediction type of a chroma coding block (CB) of the current CU, the prediction type being intra prediction or inter prediction (pars. 47-49); and 
Although Liu further discloses reconstructing the chroma CB according to the prediction information (par. 49), Liu does not explicitly disclose wherein a width of any reconstructed chroma CB intra-predicted from the coded video bitstream is greater than 2.

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Liu to include the teachings of Lin in order to disallow chroma intra CBs smaller than 16 chroma samples.
Regarding claim 10, see teachings of claim 1.  Lin further discloses wherein the prediction type of the chroma CB is intra prediction; the current CU belongs to a current Small Chroma Intra Prediction Unit (SCIPU), a SCIPU being a coding tree node whose chroma CB size is larger than or equal to TH chroma samples and has at least one child luma CB whose size is smaller than 4TH luma samples; and a tree depth of the SCIPU is less than or equal to a threshold T2, T2 being 1 or 2 (fig. 1).
Regarding claims 11, see teachings of claims 1 and 10.  Liu further discloses wherein all CUs in the current SCIPU region are intra-coded CU (section 2. Proposed methods, “all CBs are non-inter”).
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Claim(s) 12, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and  Lin , and further in view of Chen et al. (NPL titled “Versatile Video Coding (Draft 6)”).
Regarding claim 12, see teachings of claim 1.  Liu and Lin does not explicitly discloses wherein: the prediction information indicates that Combined Inter/Intra prediction (CIIP) mode is disabled for the current CU when a width of a luma CB of the 
In the same field of endeavor, Chen discloses wherein: the prediction information indicates that Combined Inter/Intra prediction (CIIP) mode is disabled for the current CU when a width of a luma CB of the current CU is less than or equal to 4 luma samples, or when a width of the chroma CB of the current CU is less than or equal to 4 chroma samples, or when the width and a height of the chroma CB of the current CU is less than or equal to 4 chroma samples (p. 71).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Liu and Lin to include the teachings of Chen in order to specify whether the combined inter-picture merge and intra-picture prediction is applied for the current coding unit (Chen, p. 147).
Regarding claim 13, see teachings of claim 1.  Liu and Lin does not explicitly discloses wherein: the prediction information indicates that CIIP mode is enabled for a luma CB of the current CU and disabled for the chroma CB of the current CU when a width of the chroma CB of the current CU is less than or equal to 4 chroma samples, or when the width or a height of the chroma CB of the current CU is less than or equal to 4 chroma samples.
In the same field of endeavor, Chen discloses wherein: the prediction information indicates that CIIP mode is enabled for a luma CB of the current CU and disabled for the chroma CB of the current CU when a width of the chroma CB of the current CU is 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Liu and Lin to include the teachings of Chen in order to specify whether the combined inter-picture merge and intra-picture prediction is applied for the current coding unit (Chen, p. 147).
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 13.

Allowable Subject Matter
Claims 2-9, 14, 15, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-9, 17, 18, none of the references, alone or in combination, discloses wherein: the segment has a single tree structure indicating a same partitioning structure for both luma and chroma components of the segment; the prediction type of 
Regarding claims 14 and 15, none of the references, alone or in combination, discloses wherein the segment has a dual tree structure indicating separate partitioning structures for luma and chroma components of the segment; the prediction type of the segment is intra prediction; and the prediction information includes a variable MinCbLog2SizeC indicating a binary logarithmic value of a minimum size of the chroma CB of the current CU, the variable MinCbLog2SizeC being at least 2.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486